I concur in the foregoing, as it is expressly limited to such offices as the legislature may create or abolish at its pleasure in the interest of the public service. As to such offices, the legislature may doubtless subject the employees or officers appointed or elected to fill the same to the garnishee process. The act under consideration, adding a new section to the Code of Civil Procedure, is, however, broad enough in its terms to cover all offices in the state. As to constitutional offices, however, the salary or compensation of the incumbents of which is provided for by the constitution, it is clearly not within the power of the legislature to interfere with the payment of such salary or compensation in the least. For instance, the constitution provides in express terms that the governor and other executive state officers "shall, at stated times during their continuance in office, receive for their services a compensation which shall not be increased or diminished during the term for which they shall have been elected." And as to the judicial department, the constitution declares "The justices of the supreme court and judges of the superior courts shall severally, at stated times during their continuance in office, receive for their *Page 198 
services a compensation which shall not be increased or diminished after their election, nor during the term for which they shall have been elected." The constitution also declares that members of the legislature "shall not be subject to any civil process during the session of the legislature, nor for fifteen days next before the commencement and after the termination of each session." Clearly the garnishee process cannot be employed to intercept or reduce the salary or compensation of these officers as in the constitution provided. And the act in question as to such officers is clearly unconstitutional.